Exhibit EXECUTION VERSION AGREEMENT AND PLAN OF MERGER among COMTECH TELECOMMUNICATIONS CORP., COMTECH TA CORP. and RADYNE CORPORATION Dated as of May 10, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01 Definitions. For purposes of this Agreement: 1 ARTICLE II THE OFFER SECTION 2.01 The Offer 4 SECTION 2.02 Company Action 6 SECTION 2.03 Top-Up Option 7 ARTICLE III THE MERGER SECTION 3.01 The Merger 8 SECTION 3.02 Effective Time 8 SECTION 3.03 Effect of the Merger 8 SECTION 3.04 Certificate of Incorporation; By-laws 8 SECTION 3.05 Directors and Officers 9 SECTION 3.06 Conversion of Securities 9 SECTION 3.07 Employee Stock Options 9 SECTION 3.08 Restricted Stock Units 10 SECTION 3.09 Employee Stock Purchase Plan 10 SECTION 3.10 Dissenting Shares 10 SECTION 3.11 Surrender of Shares; Stock Transfer Books 11 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY SECTION 4.01 Organization and Qualification; Subsidiaries 13 SECTION 4.02 Certificate of Incorporation and By-laws 13 SECTION 4.03 Capitalization 13 SECTION 4.04 Relative to This Agreement Authority 14 SECTION 4.05 No Conflict; Required Filings and Consents 16 SECTION 4.06 Permits; Compliance 16 SECTION 4.07 SEC Filings; Financial Statements 17 SECTION 4.08 Financial Statements; No Undisclosed Liabilities 18 SECTION 4.09 Absence of Certain Changes or Events 18 SECTION 4.10 Absence of Litigation 19 SECTION 4.11 Employee Benefit Plans 19 SECTION 4.12 Labor Matters 21 SECTION 4.13 Offer Documents; Schedule 14D-9; Proxy Statement 21 SECTION 4.14 Property and Leases 22 i TABLE OF CONTENTS (continued) SECTION 4.15 Intellectual Property 23 SECTION 4.16 Taxes 24 SECTION 4.17 Environmental Matters 26 SECTION 4.18 No Rights Agreement 26 SECTION 4.19 Material Contracts 26 SECTION 4.20 Insurance 28 SECTION 4.21 Brokers 28 SECTION 4.22 Affiliate Transactions 29 SECTION 4.23 Opinion of Financial Advisors 29 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER SECTION 5.01 Corporate Organization 29 SECTION 5.02 Authority Relative to This Agreement 29 SECTION 5.03 No Conflict; Required Filings and Consents 30 SECTION 5.04 Financing 30 SECTION 5.05 Offer Documents; Proxy Statement 30 SECTION 5.06 Ownership of Company Capital Stock 31 ARTICLE VI CONDUCT OF BUSINESS PENDING THE MERGER SECTION 6.01 Conduct of Business by the Company Pending the Merger 31 ARTICLE VII ADDITIONAL AGREEMENTS SECTION 7.01 Stockholders’ Meeting 34 SECTION 7.02 Proxy Statement 35 SECTION 7.03 Company Board Representation; Section 14(f) 36 SECTION 7.04 Access to Information; Confidentiality 37 SECTION 7.05 Acquisition Proposals 38 SECTION 7.06 Employee Benefits Matters 41 SECTION 7.07 Directors’ and Officers’ Indemnification and Insurance 41 SECTION 7.08 Further Action; Reasonable Best Efforts 43 SECTION 7.09 Public Announcements 44 SECTION 7.10 Certain Notifications 44 ARTICLE VIII CONDITIONS TO THE MERGER SECTION 8.01 Conditions to the Merger 45 ii TABLE OF CONTENTS (continued) ARTICLE
